a ce

AO 245B (Rev, 02/08/2019) Judgment ina Criminal Petty Case (Modified) woe ° Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIF ORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

v. oy , (For Offenses Committed On or After November 1, 1987) |
ok
a)
- Agar Edmundo Huitron-Castillo Case Number: 3:19-mj-23080
Robert E Boyce

 

Defendant's Attorney

REGISTRATION NO, 78575298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

C1 was found guilty to count(s)

 

after a plea of not guilty. .
Accordingly, the defendant i is adjudged guilty of such counts), which involve the following offense(s):

 

 

- Title & Section Nature of Offense . . Count Number(s)
8:1325 - ILLEGAL ENTRY (Misdemeanor) 1
Li The defendant has been found not guilty on count(s) :
LI. Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons. to be
imprisoned for a term of: .

O TIME SERVED i} ; days

 

~  A’sessment: $10 WAIVED & Fine: WAIVED

bX Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

-({ Court recommends defendant be deported/removed with relative, charged in case :

 

 

IT IS ORDERED thatthe defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, August 2, 2019
Date of Imposition of Sentence

Received’ ” a oe | A SZ

DUSM.. . HONORABLE BARRY M. KURREN
7 UNITED STATES MAGISTRATE JUDGE .

Clerk’s Office Copy — oe - | 3:19-mj-23080

3 :

 
